Andrews, C. J.
In respect to the first reason of appeal we think there is no error. The declarations of the deceased to which Mrs. Page testified, were not only admissible as dying declarations, but were very clearly admissible because they tended to show that the deceased, at the time he made the declarations to which Mr. Horton testified, was in fact near death, as well as under a sense of impending dissolution. It was for this purpose, mainly, that the court admitted the testimony. Dying declarations are admissible only when it is shown to the satisfaction of the judge that the declarant was not only in actual danger of death, but had given up all hope of recovery at the time the declarations were made. Stephen’s Digest of Evidence, Article 26; Best on Evidence, §§ 82, 505; 1 Greenleaf on Evidence, § 158; State v. Swift, 57 Conn., 496.
The other reason of appeal presents a somewhat different question. Whenever any person is on trial for a criminal offense, it is proper to show his conduct, as well as any declarations made by him subsequent to the alleged criminal *305act, which may fairly be supposed to have been influenced by that act. The manner in which he conducted himself when accounts by others in respect to the subject were made in his hearing, may always be shown. If he should be in possession of, or should attempt to conceal, anything acquired by the crime, or should make false statements respecting himself, or as to his whereabouts at the time of the affair, these might be shown; because such conduct or such statements often tend to show a guilty connection by the accused with the crime charged. Commonwealth v. Tolliver, 119 Mass., 312; Commonwealth v. Trefethen, 157 Mass., 180; State v. Williams, 27 Vt., 724. The declarations of the accused to which the witnesses Burnham and Smith testified seem to us to fall within this rule.
There is another ground also upon which proof of these declarations was equally admissible. The appellant was on trial for the crime of murder in the first degree. As the homicide with which he was charged was not perpetrated by poison, or by lying in wait, or in committing or attempting to commit any of the crimes named in the statute, he could only be convicted of the crime charged by evidence which enabled the jury to find that it was a willful, deliberate and premeditated killing. A deliberate intent to take life is an essential ingredient of that offense, and the existence of such intent must be shown as a fact; and it must be shown that there was a specific intent to take life which was formed prior to the act of killing, so that the jury can say that, that act was willful, deliberate and premeditated. State v. Johnson, 40 Conn., 136; State v. Smith, 49 id., 376.
The defense offered evidence and claimed to have proved that the accused at the time of the homicide was in such a state of mind from intoxication that he was incapable of deliberation. This evidence it was the duty of the jury to consider. Intoxication is admissible to be proved in such case, not as an excuse for crime or in mitigation of the punishment, but as tending to show that the accused,, if guilty at all, is only guilty of a less offense than that named in the indictment. The People v. Fish, 125 N. Y., 136.
*306It is in this aspect of the case that the evidence of the witnesses Burnham and Smith becomes significant. It is stated in the finding that the accused told Mr. Moulton “ that he had shot Skinner and hoped he would die.” This could have been not more than a few minutes after the shooting, and while he must have been in the same condition of intoxication that he was at the time he fired the fatal shot. It also appears that Moulton said in reply to the accused, that “he might have to stretch hemp by the neck for it.” Now the words which the accused made use of in speaking of Whaples, as related by these witnesses, repeated this expression of Moulton with singular fidelity. While the words are not literally the same, yet the idea—that of neck stretching—is precisely identical in both. The accused was then on his way from the county jail in Hartford, in the care of the officer, to his preliminary hearing upon the act he had committed the morning before. On the journey nothing had been said about the shooting of Skinner. There was nothing at that time to suggest “ neck stretching ” except his own memory. It was more than twenty-four hours after the homicide. He was not then intoxicated. If his recollection of what had taken place the previous morning within a very few minutes of the time he killed Skinner was so clear that he could repeat the very idea there used, and almost the identical words, it certainly tended to show—not that he might not have been intoxicated—but that he could not have been so intoxicated as to be incapable of deliberation and premeditation. It was a fact proper to be laid before the jury.
There is no error in the judgment appealed from.
In this opinion the other judges concurred.